Citation Nr: 0601587	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a September 2002 rating action, the RO denied claims for 
an earlier effective date for the assignment of a 100 percent 
disability rating for arteriosclerotic heart disease and for 
accrued benefits.  In October 2002, the appellant filed a 
notice of disagreement to the denial of the earlier effective 
date.

In a February 2003 rating action, the RO granted an earlier 
effective date for the assignment of a 100 percent rating for 
arteriosclerotic heart disease but denied the claim for 
accrued benefits.  The appellant timely perfected an appeal 
of the denial of accrued benefits.  In August 2005, the 
appellant testified before the undersigned Veterans Law Judge 
at a Board hearing in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2002.

2.  On August 26, 2002, the appellant filed a claim for 
dependency and indemnity compensation, death pension, and 
accrued benefits.

3.  At the time of the veteran's death, a claim for an 
earlier effective date for the assignment of a 100 percent 
rating for arteriosclerotic heart disease was pending.

4.  In a February 2003 rating decision, based on evidence in 
the file at the date of death, the RO granted an earlier 
effective date of July 21, 1995, for the assignment of a 100 
percent rating for arteriosclerotic heart disease.

5.  VA benefits were due and unpaid to the veteran based on 
evidence in the file at the date of death.


CONCLUSION OF LAW

The criteria for accrued benefits have been met.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, periodic monetary benefits to 
which a veteran was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, shall, upon the death of such veteran, be paid to 
the veteran's surviving spouse.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  Id.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of 
death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

An appellant is not limited to those benefits that accrued 
during the last two years of the veteran's life, but rather 
could accrue a maximum two-year period of benefits that 
accrued at any time during the veteran's life.  Terry v. 
Principi, 367 F. 3d 1291 (Fed. Cir. 2004); Sharp v. 
Nicholson, 403 F.3d 1324, 1325 (Fed. Cir. 2005).

In this case, the veteran died on August [redacted], 2002.  On August 
26, 2002, the RO received the appellant's claim for 
dependency and indemnity compensation, death pension, and 
accrued benefits.

At the time of the veteran's death, service connection was in 
effect for several disorders, including arteriosclerotic 
heart disease.  In a January 2001 rating decision, the RO 
increased the disability rating for arteriosclerotic heart 
disease from 30 percent to 100 percent, effective May 8, 
2000.  The record shows that the veteran filed a claim for an 
earlier effective date for the assignment of the 100 percent 
disability rating.

In a February 2003 rating decision, based on evidence in the 
file at the date of death, the RO granted an earlier 
effective date of July 21, 1995, for the assignment of the 
100 percent disability rating for arteriosclerotic heart 
disease.

In sum, at the time of the veteran's death, a claim for an 
earlier effective date for the assignment of a 100 percent 
disability rating for arteriosclerotic heart disease was 
pending.  That claim was later resolved in his favor.  Thus, 
VA benefits were due and unpaid to the veteran based on 
evidence in the file at the date of death.  As the appellant 
filed her claim for accrued benefits within one year after 
the veteran's death, she is entitled to accrued benefits.  

The Board notes that the RO denied the claim based on the 
interpretation that the regulations only allowed for recovery 
of benefits accrued during the two years immediately 
preceding the veteran's death.  As noted above, an appellant 
is not limited to those benefits that accrued during the last 
two years of the veteran's life, but can recover benefits for 
a maximum two-year period that accrued at any time during the 
veteran's life.  Terry and Sharp, both supra.  Therefore, the 
appellant is entitled to benefits in the amount of the 
difference between the 30 percent and 100 percent disability 
ratings for a two-year period prior to May 8, 2000.  

The Board finds that the appellant is not prejudiced by its 
consideration of the issue of entitlement to accrued benefits 
because the outcome of this particular matter represents a 
favorable action by the Board.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).


ORDER

Accrued benefits are granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


